Case 2:20-cv-10949-LVP-PTM ECF No. 166-20, PagelD.4020 Filed 12/11/20 Page 1 of 6

EXHIBIT S
Case 2:20-cv-10949-LVP-PTM ECF No. 166-20, PagelD.4021 Filed 12/11/20 Page 2 of 6

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DISTRICT

JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,

Case 2:20-cv-10949-L VP-MJH
Plaintiffs,

V.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County and OAKLAND COUNTY, MICHIGAN,

Defendants.

 

AFFIDAVIT OF MAJOR CURTIS CHILDS

Major Curtis Childs, being first duly sworn, deposes and states:

1. That this Affidavit is made of my own personal knowledge and that if I am
sworn to testify, I can give competent testimony of my own personal
knowledge in support of each paragraph of this Affidavit regarding conditions
at the main jail.

2. That I have been employed by the Oakland County Sheriff's Office (““OCSO”)
since January 22, 1992. At all times relevant to the instant action I have
worked as a Captain and currently, Major, at the Oakland County Jail

(“OCJ”). [have overall responsibility for the jail.

1
Case 2:20-cv-10949-LVP-PTM ECF No. 166-20, PagelD.4022 Filed 12/11/20 Page 3 of 6

3. OCSO is continuing to exercise social distancing within all areas of both
Corrective Services Divisions to the fullest extent possible and where
practicable and as we have done since the beginning of the Covid
pandemic. We continue to house by our validated, objective and court tested
Northpointe classification system which has helped us keep incidents in the
housing areas of our facilities at a minimum.

4. Housing in the Annex has remained as it always was with 2 inmates per
cell. We continue to limit the number of people allowed out of their cells and
into the dayroom at one time for social distancing purposes. We continue
utilizing the certain pods within the Annex for new arrest quarantine.

5. In the main jail, we have 36 cells on the second floor of the main jail that are
MDOC approved to house 10 people.

6. Each 10 person cell is approximately 19’ x 19’ which is approximately 361
sq. feet.

7. As of today, the cells on the second floor of the main jail are showing the
following housing information:

One (1) 10-person cell that is housing 10 people

Two (2) 10-person cells that are housing 9 people

Five (5) 10-person cells that are housing 8 people

Twelve (12) 10-person cells that are housing 7 people

Eleven (11) 10-person cells that are housing 6 people

Two (2) 10-person cells that are housing 5 people

Two (2) 10-person cells that are housing 4 people
One (1) 10-person cell that is housing 3 people

Poe ho ao op

2
Case 2:20-cv-10949-LVP-PTM ECF No. 166-20, PagelD.4023 Filed 12/11/20 Page 4 of 6

8. Thirteen (13) of the second floor cells are currently housing
maximum security inmates. Another thirteen (13) cells are housing high
medium security levels.

9. The main jail housing and movements are also restricted based
on whether or not we have any area(s) under quarantine. The one current cell
that has ten people in it just recently came off of quarantine and will be
reduced when practicable and inmate movements fit within our classification
system. Our housing areas and capacities have been approved by MDOC and
we have always passed our annual inspections.

10. Many of our first floor cells also have quite a bit of space as well.

11. Receiving for example has a total capacity of 106. We have three

 

(3) people in there as of today.

12. Our kitchen inmate worker dorm (N dorm) houses a total of 60
people and we have 36 people currently assigned to that area. The other
inmate worker dorm (trusty dorm) has six cells and each one allows for twelve
(12) people. Two (2) of those cells are empty and the others contain no more
than three (3) people.

13. I block, which is also rated for five (5) 10-person cells and one
(1) 8-person cell, has no more than six (6) people in each cell with the 8-
person cell only having four (4) people assigned.

3
Case 2:20-cv-10949-LVP-PTM ECF No. 166-20, PagelD.4024 Filed 12/11/20 Page 5 of 6

14. The East Annex is still housing inmates in various bunks in a
checkerboard type pattern within both dorms of the facility. That facility is
rated for 398 inmates and we are currently housing 55. There are 44 on one
side and 11 on the other. The inmates assigned to that facility are also housed
there based on their classification level as well as a review by medical. People
with certain medical issues may not be housed there if it is determined that
they need to be closer to the clinic.

15. Our deputies and supervisors that are assigned to the
classification unit fully understand what we are trying to accomplish by
maintaining the safety and security of the facility and balancing that with
the need to socially distance as much as practicable. The numbers in all
of our housing areas clearly show that as being accomplished as directed.
I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing
is true and correct.

Further, Affiant sayeth not.

Dated: December 10, 2020 /s/Major Curtis Childs
MAJOR CURTIS CHILDS
*consent for signing given telephonically

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-20, PagelD.4025 Filed 12/11/20 Page 6 of 6

Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
above Affidavit. I am an attorney admitted to the Eastern District of Michigan. On
December 10, 2020, I personally spoke with Major Curtis Childs and read this
Affidavit to him. Major Childs told me that the information in the above Affidavit is
true and gave me verbal consent to sign on his behalf.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the
foregoing is true and correct.

/s/Steven M. Potter (P33344)
Steven M. Potter (P33344)
Attorney for Defendants
